Title: To Thomas Jefferson from George Jefferson, 23 May 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond May 23d. 1798.
          
          Capt. Potter arrived to day with the things mentioned in the bill of lading which you enclosed in your letter of the 10th.—
          They shall be forwarded by the first boat going to Milton.  I wish the beer which you desired Mr. Hay should have bottled for you could accompany them, but fear it will not—as it appears as if I shall not be able to prevail on Mr. H. to have it done; he has frequently promised to attend to it as soon as he possibly could, but constantly delayed it. I shall continue to press him.
          I am Dear Sir Your Very Obt. servt.
          
            Geo Jefferson
          
        